Citation Nr: 0331106	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-20 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
November 1971.

This case first came before the Board of Veterans' Appeals 
(Board) from rating actions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the Board, by means 
of a memorandum, requested that additional development of 
the record be undertaken.  The case is again before the 
Board for appellate consideration.


REMAND

In its April 2003 memorandum, the Board requested that the 
veteran be accorded an orthopedic examination by VA.  While 
the case has been returned to the Board, review of the 
veteran's claims file does not include the report of the 
requested examination, nor does it include any documentation 
as to the reason for the absence of that report.  The Board 
cannot ascertain whether the examination was not scheduled, 
whether an examination was scheduled but the veteran failed 
to report therefor, or whether an examination was conducted 
but the report was not associated with the file.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development, the 
RO must take this opportunity to inform the veteran that, 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to determine whether the 
requested orthopedic examination was 
scheduled and, if so, to associate the 
report of that examination with the 
veteran's claims folder.

2.  If the requested examination was 
scheduled, but the veteran failed to 
report therefor, the RO is to associate 
all documentation pertaining thereto 
with his claims folder.

3.  If the requested examination was not 
scheduled, or if it was scheduled and 
the veteran has provided good cause for 
his failure to report therefor, the RO 
is to accord him the following 
examination:  an orthopedic examination 
to ascertain the nature of any current 
lumbar spine disorder, and whether it is 
as likely as not that the current 
manifestation of any such disorder is 
etiologically or causally related to 
inservice low back problems or to any 
other inservice incident, to include 
whether it is as likely as not that any 
current low back problems may represent 
inservice aggravation of a lumbar spine 
disorder that may have pre-existed the 
veteran's entrance into service.  All 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
this examination.

4.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and with any other 
applicable legal precedent.

5.  After completion of the above, the 
RO should review the veteran's claim and 
determine whether service connection for 
a lumbar spine disorder, to include 
lumbar spine degenerative disc disease, 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  
The purposes of this REMAND are to obtain additional 
evidence and to address due process concerns.  No inference 
as to the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




